Title: To Benjamin Franklin from John Dalton et al., 11 November 1779
From: Dalton, John
To: Franklin, Benjamin


Honoured Sir
Cudant [Coutances] November the 11th 1779
This Comes to Inform you that A Number of us Americans on the 3d of this Instant broke out of Mill Prison in England and Six of us had the good fortune to Take a boat and Crossed the Channel of England to France and arrived the 8th Instant and now we are taken up upon Suspicion of being Englishmen and put into Jail and we humbly beg that you may Relieve us out of this Place and Grant us a Pass to Go to Brest to get on Board Some American Vessel as we have neither money nor Cloaths to Support us here there is two of us that belongs to the allience Frigate Capt Peter Landy Commandr and was taken in Prise with John Patten. So we Conclude by Subscribing ourselves your humble Servants
John DaltonWillm NeilFrancis MeservyJohn PickworthChristopher BubierIsrael Matthews
P.S. Capt Cunnigham & Capt Calef and Lieut Arnold made their Escape the Same time

 Addressed: A Monsieur / Monsieur Le Docteur / franquelin ambassadeur / des Etats unis de lamerique / en Son hotel / A Paris
Notations: Six Americans at Cutances Nov. 11. 79. / Ansd
